Exhibit 10.3

 

DIGITAL ANGEL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

 

Participant:

 

 

 

 

 

Grant Date:

 

                                 , 20   

 

 

 

Number of Shares of Restricted Stock

 

                                Shares

 

 

 

Restricted Stock Award Reference No.:

 

RS-

 

THIS RESTRICTED STOCK AWARD AGREEMENT is made as of the Grant Date set forth
above by and between Digital Angel Corporation, a Delaware corporation (the
“Company”), and the individual named above (the “Participant”) pursuant to the
terms of the Amended and Restated Digital Angel Corporation Transition Stock
Option Plan, as such Plan may be amended from time to time (the “Plan”).

 

The Company desires, by granting to the Participant shares of the Company’s
common stock, par value $0.005 per share (the “Common Stock”), as hereinafter
provided, to provide Participant with incentive to achieve corporate objectives.

 

NOW, THEREFORE, in consideration of the provision of services by Participant to
the Company, the mutual covenants hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                       Grant of Shares of Restricted Stock. 
The Company hereby grants to the Participant the number of shares of Common
Stock set forth above (the “Restricted Stock”) on the terms and conditions set
forth in this Agreement.

 

2.                                       Restrictions on Transfer; Forfeiture.

 

a.                                       The shares of Restricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered by the
Participant until such shares of Restricted Stock are vested as hereinafter
provided.  Any attempt to dispose of shares of Restricted Stock in a manner
contrary to these restrictions shall be void and of no force or effect.

 

b.                                      If the Participant’s active employment
or other service with the Company or with an Affiliate is terminated for any
reason before the shares of Restricted Stock are vested, including because of
the disability of the Participant but not upon the death of the

 

--------------------------------------------------------------------------------


 

Participant, all shares of Restricted Stock shall immediately and automatically
terminate and be forfeited to the Company, and neither the Participant nor any
of the Participant’s heirs, personal representatives, successors or assigns
shall have any rights with respect to such Restricted Stock.

 

c.                                       The Participant’s death shall not
affect this grant of shares of Restricted Stock, which shall continue under the
same terms and conditions for the benefit of the Participant’s heirs, personal
representatives and/or legatees according to the Participant’s will or the laws
of descent and distribution.

 

3.                                       Vesting; Term.

 

a.                                       The shares of Restricted Stock awarded
to Participant pursuant to Section 1 shall vest, and the restrictions on said
shares shall terminate, as to the number of shares of Restricted Stock
determined in reference to the following schedule or the occurrence of either a
“Change of Control” (as such term is defined in Participant’s employment
agreement with Applied Digital Solutions, Inc.) or in the event that the
Participant ceases to be the Chairman of the Company’s Board of Directors.

 

 

Percentage of Shares
of Restricted Stock

 

Vesting Dates

50%

 

First Anniversary Date of this Agreement

50%

 

Second Anniversary Date of this Agreement

 

b.                                      This award of Restricted Stock shall
terminate and be of no force or effect as to any shares of Restricted Stock not
vested on or before ten years from the Grant Date.

 

4.                                       Stock Certificates.

 

a.                                       The Company will issue a stock
certificate in the name of the Participant representing the shares of Restricted
Stock granted under this Plan.  The Participant agrees that the Company will
hold such stock certificate in custody until the shares of Restricted Stock vest
or terminate and are forfeited, and that the certificate may bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
grant of shares of Restricted Stock substantially in the following form:

 

The transferability of the shares of common stock represented by this
certificate is subject to the terms and conditions of the Amended and Restated
Digital Angel Corporation Transition Stock Option Plan and a Restricted Stock
Award Agreement entered into under such Plan between the registered owner of
this stock certificate and Digital Angel Corporation.  Copies of such Plan and
Agreement are on file at the offices of Digital Angel Corporation.

 

b.                                      As a condition of this award, the
Participant agrees that, simultaneously with the execution of this Agreement,
the Participant will execute and deliver to the Company a

 

2

--------------------------------------------------------------------------------


 

stock power in the form attached hereto as Exhibit A, endorsed in blank, 
relating to each certificate evidencing the shares of Restricted Stock.

 

5.                                       Consideration for Restricted Shares. 
The Participant is not required to pay any consideration to the Company or its
Affiliates upon the grant or vesting of the shares of Restricted Stock other
than the rendering of services for the Company.

 

6.                                       Dividends.  The Participant shall have
the right to receive dividends and other distributions with respect to the
shares of Restricted Stock; provided, however, that all dividends in stock, all
stock rights and all stock issued upon split-ups or reclassifications shall be
subject to the same restrictions as the shares Restricted Stock upon which such
stock dividends, rights or additional shares are issued, and shall be held in
custody by the Company until the restrictions thereon shall have lapsed.

 

7.                                       Employment and Retention.  The shares
of Restricted Stock granted hereunder will not confer upon the Participant any
right with respect to continuance of employment, service or other retention by
the Company, nor will they interfere in any way with the Company’s right to
terminate Participant’s employment, service or other retention at any time for
any reason or for no reason.

 

8.                                       Income Tax Withholding; Tax and
Financial Advice.  The Company shall have the right to require the payment
(through withholding from the Participant’s salary or otherwise) of any federal,
state or local taxes required by law to be withheld with respect to the grant of
the shares of Restricted Stock or the vesting of such shares of Restricted
Stock.  The Participant acknowledges and represents to the Company that the
Participant has obtained advice with respect to the tax and other financial
consequences of the grant of the shares of Restricted Stock including, without
limitation, advice with respect to the election that the Participant may make
under Section 83(b) of the Code.

 

9.                                       Plan Governs.  The provisions of this
Restricted Stock Agreement are subject to the Plan, and if any provision of this
Restricted Stock Agreement conflicts with the Plan, the provisions of the Plan
shall govern.  All capitalized terms used but not defined in this Restricted
Stock Agreement shall have the same meanings ascribed to them in the Plan.  The
Participant acknowledges and represents to the Company that the Participant has
received a copy of the Plan, the Participant has reviewed the Plan and this
Agreement and/or had them reviewed by the Participant’s advisors to the
Participant’s satisfaction, and that the Participant understands the Plan and
this Agreement.

 

10.                                 Interpretation.  The interpretation and
construction of any provision of this Restricted Stock Agreement, including
whether a Vesting Event has occurred on or before a Vesting Date, shall be made
by the Committee and shall be final, conclusive and binding on the Participant
and all other persons.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by its duly authorized officers and the Participant has executed
this Agreement, as of the Grant Date set forth above.

 

 

DIGITAL ANGEL CORPROATION

 

 

 

 

 

By:

 

 

 

Signature

 

 

 

 

 

Name Typed or Printed

 

 

 

 

 

Its:

 

 

 

 

Title Typed or Printed

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

Name Typed or Printed

 

 

 

Participant’s Address:

 

 

 

 

 

 

 

 

 

Participant’s Social Security or Tax

 

Identification Number:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER

(Assignment Separate from Certificate)

 

For Value Received,                                                          
hereby sells, assigns and transfers unto

                                                          (              )
shares of the non-voting common stock of Digital Angel Corporation (the
“Company”) standing in his/her/its name on the books of the Company represented
by Stock Certificate No.                herewith and does hereby irrevocably
constitute and appoint                                                          
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Name Typed or Printed

 

 

IN PRESENCE OF

 

 

 

 

 

 

 

--------------------------------------------------------------------------------